DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 10/29/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claims 1/9/16, this claim recites the phase “ determining and anonymously receiving, it is not clear that determining the participants or the determining the anonymously received message by the blockchain.  Examiner is considering the participants is determined or verified for examination purpose.
 	 As per claims 2-8,10-15,17-20, those claims are rejected based on the same rational set forth the claims 1,9 and 16 respectively. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 ,3,9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 2021/0342803 (Foreign priority application filed on 02-17-2020) in view of Jing et al US 2021/0224249(Foreign priority application filed on 06/21/2020).


 	As per claim 1, Yoo discloses a method for secure, anonymized messaging via a blockchain network that implements a message-bus smart contract, comprising:  
sharing, by each messaging participant of a plurality of messaging participants, one or more public keys associated with the messaging participant, for communicating information using the message-bus smart contract (par 0138 the blockchain front-end 210 may transfer, i.e. sharing,  the request message for the authentication of the provider node 40 and the public key, i.e. one or more public keys,  of the provider node 40 from the user node 30,i.e. participate,  to the registration smart contract module 221, i.e. message-bus smart contract and Abstract  a provider node providing the service is a participant in a decentralized network); 
sending, by a first messaging participant of the plurality of messaging participants, a message via a smart contract call against one of a plurality of instances of the message-bus smart contract that execute on the blockchain network (0138 The registration smart contract module 221 may inquire a participant registration account based on an identifier of the provider node 40 included in the authentication request and transfer an authentication result and the public key of the provider node 40 to the user node 30 via the blockchain front-end 210 when the authentication of the provider node 40 is successful ); and 
determining and anonymously receiving, by a participant of the plurality of messaging participants, the message using the blockchain network ( par 0029 wherein the participant is one of a user node, i.e. second participant,  that uses the service, a provider node that provides the service or provides the resource for the service. And 0085   when a participant performs malicious actions that threaten the reliability of the decentralized network 10, the registration smart contract module 221 may deregister the participant and confiscate the deposit according to the conditions regulated in the registration smart contract module 221.  And [0098] The participant node 20 may perform mutual authentication of transaction participants (e.g., service providers and service users) through the authentication, key agreement, and authorization function 114 of the participant decentralizing functional module 110, agree on an encryption key used for encryption of a service message channel and a service provision between participants, and grant permission to the user of the service. The service provider may include the resource provider or the network service provider, and the service user may include the resource user, the final user 10, or the application service provider).  
 Yoo does not explicitly disclose determining a message anonymously from a second participant using the blockchain network. 
 However, Jing discloses determining a message anonymously from a second participant using the blockchain network ( fig.6, par 0093 S301 includes determining anonymous identity data of a reviewing party, second participant, and par 0102, S305 includes sending the identity information publication transaction, i.e. a message,  request to a blockchain network, to instruct, i.e. calling,  the blockchain network to perform a verification on the anonymous identity data, and writing public identity information of the reviewing party into the blockchain if the verification is passed and  [0075] Alternatively, after determining the review conclusion and the anonymous identity data, the reviewing party may invoke a smart contract to initiate the chaining transaction request including the review conclusion and the anonymous identity data, and send the chaining transaction request to the blockchain network, such that a block generation node in the blockchain network writes the review conclusion and the anonymous identity data that are included in the chaining transaction request into the blockchain, in response to the chaining transaction request and 0020 the anonymous identity data and the signature data, the signature data being used to determine whether the reviewing party belongs to a candidate reviewing party set ). 

 	 Yoo and Jing are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo to incorporate the teachings of Jing and provide by sending the review request to the target reviewing party to instruct the target reviewing party to determine a review conclusion and anonymous identity data of the reviewing party, and generating a chaining transaction request including the review conclusion and the anonymous identity data to write the review conclusion and the anonymous identity data into the blockchain( par 0023).
 	Doing so would determine anonymous identity data or anonymous transaction message by the smart contract of the blockchain, thereby increasing of performing a verification on the anonymous identity data in response to an identity information publication transaction request sent by the reviewing party (par 0032). 

 	As per claim 3, Yoo in view of Jing discloses the method of claim 1, Yoo discloses wherein sharing the one or more public keys associated with the messaging participant (0116  The registration transaction may further include a blockchain account identifier of the participant, the participant role, a deposit required for the participant role, a public key of the participant, an access address of the participant ) comprises 
 	publishing to the message-bus smart contract an association between a masquerade identity of the messaging participant and the one or more public keys ( [0125] 3. The registration smart contract module 221 may verify the malicious behavior based on the information about the detected behavior included in the transaction issued by the blockchain front-end 210 (S440). When the registration smart contract module 221 determines that the detected behavior is a malicious action, the registration smart contract module 221 may send a registration cancellation message to the participant node 20 who committed the malicious action, trigger a registration cancellation procedure, and send a deposit processing message to the blockchain database 223 (S450)).  

 	As per claim 9, Yoo discloses a system, comprising: 
 	one or more processors ( par 0012 a processor,); and 
 	a memory device storing instructions thereon that when executed by the one or more processors ( par 0012 a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform: confirming, through the blockchain system by using the communication device, that a provider node providing the service is a participant in a decentralized network; and using the service provided by the provider node when it is confirmed through the blockchain system by using the communication device that the provider node is the participant of the decentralized network. ), cause one or more of the one or more processors to perform actions comprising: 
 	sharing, by each messaging participant of a plurality of messaging participants, one or more public keys associated with the messaging participant, for communicating information using the message-bus smart contract (par 0138 the blockchain front-end 210 may transfer, i.e. sharing,  the request message for the authentication of the provider node 40 and the public key, i.e. one or more public keys,  of the provider node 40 from the user node 30,i.e. participate,  to the registration smart contract module 221, i.e. message-bus smart contract and Abstract  a provider node providing the service is a participant in a decentralized network); 
sending, by a first messaging participant of the plurality of messaging participants, a message via a smart contract call against one of a plurality of instances of the message-bus smart contract that execute on the blockchain network (0138 The registration smart contract module 221 may inquire a participant registration account based on an identifier of the provider node 40 included in the authentication request and transfer an authentication result and the public key of the provider node 40 to the user node 30 via the blockchain front-end 210 when the authentication of the provider node 40 is successful ); and 
determining and anonymously receiving, by a participant of the plurality of messaging participants, the message using the blockchain network ( par 0029 wherein the participant is one of a user node, i.e. second participant,  that uses the service, a provider node that provides the service or provides the resource for the service. And 0085   when a participant performs malicious actions that threaten the reliability of the decentralized network 10, the registration smart contract module 221 may deregister the participant and confiscate the deposit according to the conditions regulated in the registration smart contract module 221.  And [0098] The participant node 20 may perform mutual authentication of transaction participants (e.g., service providers and service users) through the authentication, key agreement, and authorization function 114 of the participant decentralizing functional module 110, agree on an encryption key used for encryption of a service message channel and a service provision between participants, and grant permission to the user of the service. The service provider may include the resource provider or the network service provider, and the service user may include the resource user, the final user 10, or the application service provider).  
  	Yoo does not explicitly disclose determining a message anonymously from a second participant using the blockchain network. 
 	 However, Jing discloses determining a message anonymously from a second participant using the blockchain network ( fig.6, par 0093 S301 includes determining anonymous identity data of a reviewing party, second participant, and par 0102, S305 includes sending the identity information publication transaction, i.e. a message,  request to a blockchain network, to instruct, i.e. calling,  the blockchain network to perform a verification on the anonymous identity data, and writing public identity information of the reviewing party into the blockchain if the verification is passed and  [0075] Alternatively, after determining the review conclusion and the anonymous identity data, the reviewing party may invoke a smart contract to initiate the chaining transaction request including the review conclusion and the anonymous identity data, and send the chaining transaction request to the blockchain network, such that a block generation node in the blockchain network writes the review conclusion and the anonymous identity data that are included in the chaining transaction request into the blockchain, in response to the chaining transaction request and 0020 the anonymous identity data and the signature data, the signature data being used to determine whether the reviewing party belongs to a candidate reviewing party set ). 

 	 Yoo and Jing are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo to incorporate the teachings of Jing and provide by sending the review request to the target reviewing party to instruct the target reviewing party to determine a review conclusion and anonymous identity data of the reviewing party, and generating a chaining transaction request including the review conclusion and the anonymous identity data to write the review conclusion and the anonymous identity data into the blockchain( par 0023).
 	Doing so would determine anonymous identity data or anonymous transaction message by the smart contract of the blockchain, thereby increasing of performing a verification on the anonymous identity data in response to an identity information publication transaction request sent by the reviewing party (par 0032). 

 	As per claim 10, This system claim is rejected the same rational set forth the claim 3. 
 	As per claim 16, Yoo discloses  A non-transitory computer-readable medium storing contents that, when executed by one or more processors, cause the one or more processors to perform actions (par 0012  a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform: confirming, through the blockchain system by using the communication device, that a provider node providing the service is a participant in a decentralized network; and using the service provided by the provider node when it is confirmed through the blockchain system by using the communication device that the provider node is the participant of the decentralized network.) comprising: 

 	sharing, by each messaging participant of a plurality of messaging participants, one or more public keys associated with the messaging participant, for communicating information using the message-bus smart contract (par 0138 the blockchain front-end 210 may transfer, i.e. sharing,  the request message for the authentication of the provider node 40 and the public key, i.e. one or more public keys,  of the provider node 40 from the user node 30,i.e. participate,  to the registration smart contract module 221, i.e. message-bus smart contract and Abstract  a provider node providing the service is a participant in a decentralized network); 
sending, by a first messaging participant of the plurality of messaging participants, a message via a smart contract call against one of a plurality of instances of the message-bus smart contract that execute on the blockchain network (0138 The registration smart contract module 221 may inquire a participant registration account based on an identifier of the provider node 40 included in the authentication request and transfer an authentication result and the public key of the provider node 40 to the user node 30 via the blockchain front-end 210 when the authentication of the provider node 40 is successful ); and 
 	determining and anonymously receiving, by a participant of the plurality of messaging participants, the message using the blockchain network ( par 0029 wherein the participant is one of a user node, i.e. second participant,  that uses the service, a provider node that provides the service or provides the resource for the service. And 0085   when a participant performs malicious actions that threaten the reliability of the decentralized network 10, the registration smart contract module 221 may deregister the participant and confiscate the deposit according to the conditions regulated in the registration smart contract module 221.  And [0098] The participant node 20 may perform mutual authentication of transaction participants (e.g., service providers and service users) through the authentication, key agreement, and authorization function 114 of the participant decentralizing functional module 110, agree on an encryption key used for encryption of a service message channel and a service provision between participants, and grant permission to the user of the service. The service provider may include the resource provider or the network service provider, and the service user may include the resource user, the final user 10, or the application service provider).  
  	Yoo does not explicitly disclose determining a message anonymously from a second participant using the blockchain network. 
 	 However, Jing discloses determining a message anonymously from a second participant using the blockchain network ( fig.6, par 0093 S301 includes determining anonymous identity data of a reviewing party, second participant, and par 0102, S305 includes sending the identity information publication transaction, i.e. a message,  request to a blockchain network, to instruct, i.e. calling,  the blockchain network to perform a verification on the anonymous identity data, and writing public identity information of the reviewing party into the blockchain if the verification is passed and  [0075] Alternatively, after determining the review conclusion and the anonymous identity data, the reviewing party may invoke a smart contract to initiate the chaining transaction request including the review conclusion and the anonymous identity data, and send the chaining transaction request to the blockchain network, such that a block generation node in the blockchain network writes the review conclusion and the anonymous identity data that are included in the chaining transaction request into the blockchain, in response to the chaining transaction request and 0020 the anonymous identity data and the signature data, the signature data being used to determine whether the reviewing party belongs to a candidate reviewing party set ). 

 	 Yoo and Jing are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo to incorporate the teachings of Jing and provide by sending the review request to the target reviewing party to instruct the target reviewing party to determine a review conclusion and anonymous identity data of the reviewing party, and generating a chaining transaction request including the review conclusion and the anonymous identity data to write the review conclusion and the anonymous identity data into the blockchain( par 0023).
 	Doing so would determine anonymous identity data or anonymous transaction message by the smart contract of the blockchain, thereby increasing of performing a verification on the anonymous identity data in response to an identity information publication transaction request sent by the reviewing party (par 0032). 

    	As per 17, this claim is rejected based on the same rational set forth the claim 3.

 	Claim(s)  2  is rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 2021/0342803 (Foreign priority application filed on 02-17-2020) in view of Jing et al US 2021/0224249(Foreign priority application filed on 06/21/2020) in view of Fang et al US 2021/0382620( PCT filed on June 8/2020).

 	As per claim 2, Yoo in view of Jing discloses the method of claim 1, the combination fails to disclose  wherein individual instances of the plurality of instances of the message-bus smart contract are uniquely addressable on the blockchain network.  
 	However, Fang discloses wherein individual instances of the plurality of instances of the message-bus smart contract are uniquely addressable on the blockchain network ( par 0017 at a service platform, providing a first API configured to register a specified smart contract at a blockchain managed by a specified blockchain network; receiving a first call from a first user to the first API to request registration of a first smart contract at a first blockchain managed by a first blockchain network; from the service platform, sending a request to the first blockchain network to register the first smart contract; receiving at the service platform a confirmation message from the first blockchain network that the first smart contract has been successfully registered at the first blockchain; and sending from the service platform a confirmation message to the first user that the first smart contract has been successfully registered at the first blockchain and   par 0020 a plurality of addresses corresponding to a plurality of smart contracts stored on a blockchain;).  
 	Yoo and Jing and Frang are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Yoo to incorporate the teachings of Jing, to incorporate the teaching of Fang and provide receiving at the service platform a confirmation message from the first blockchain network that the first smart contract has been successfully registered at the first blockchain; and sending from the service platform a confirmation message to the first user that the first smart contract has been successfully registered at the first blockchain(par 0017).
 	Doing so would authorized members; and sending a confirmation to the administrator that the first member has been added to the list of authorized members, thereby recording, based on invoking the smart contract, the immutable data on the blockchain, wherein the blockchain is stored in a database that has lower storage cost than the cache storage; and linking, based on invoking the smart contract, the mutable data and the immutable data based on the index data.

 	Claim(s) 4  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 2021/0342803 (Foreign priority application filed on 02-17-2020) in view of Jing et al US 2021/0224249(Foreign priority application filed on 06/21/2020) in view of Lee et al US 2021/0058233.
 	As per claim 4, Yoo in view of Jing discloses the method of claim 3,  the combination fails to disclose wherein the masquerade identity of the messaging participant is derived based, at least in part, on a root cryptographic identity of the messaging participant on the blockchain.  
 	However, Lee discloses wherein the masquerade identity of the messaging participant is derived based, at least in part, on a root cryptographic identity of the messaging participant on the blockchain ( par 0018 a processor configured to generate at least one first hierarchy deterministic path that may be derived from a root seed, i.e. root cryptographic identity, obtain at least one first public key from the root seed, using the at least one first hierarchy deterministic path, transmit the at least one first public key to a server to obtain at least one blockchain address for a blockchain account from the at least one first public key, obtain information about the blockchain account corresponding to the at least one blockchain address from the server).  

 	Yoo and Jing and Lee are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Yoo to incorporate the teachings of Jing, to incorporate the teaching of Lee and provide to obtain a plurality of public keys that may be derived from a specific root seed stored in the memory, using a plurality of hierarchy deterministic paths( par 0072).
 	Doing so would identify whether each of a plurality of addresses is a valid account in the blockchain network thus, identify whether the plurality of addresses are valid through a plurality of nodes included in the blockchain network.

 	As per claim 11, this claim are rejected based on the same rational set forth the claim 4. 
 	




 	Claim(s) 5 -6 and 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 2021/0342803 (Foreign priority application filed on 02-17-2020) in view of Jing et al US 2021/0224249(Foreign priority application filed on 06/21/2020) in view of Wood et al US 2020/0159697.

 	As per claim 5, Yoo in view of Jing discloses the method of claim 1, the combination dos not explicitly disclose wherein the smart contract call indicates a masquerade identity of the second participant and includes a message payload.  
 	However, Wood discloses wherein the smart contract call indicates a masquerade identity of the second participant and includes a message payload (par   0011 a transaction is a signed message used to either deploy a smart contract or send a message to a smart contract which uses the message payload to execute a function and update the nodes' state.  and  0020   These nodes run Blockchain software to communicate with each other and form a Blockchain network. In a permissioned blockchain, only authorized and authenticated nodes are able to connect to one another to form the blockchain network. In a permissionless blockchain there is no authentication process and in most cases the identities of the participants are anonymized, i.e. masquerade,  or not publicly known. And 0082 the DSK 333a, 333b includes a random 32 byte sequence that is a private key that is used to perform AES-256 encryption. And 0095 The Transaction Engine 216 uses keys stored in a wallet 203 to generate digital signatures that are included within transactions, and to encrypt network 106 communication. )

 	Yoo and Jing and Wood are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Yoo to incorporate the teachings of Jing, to incorporate the teaching of Wood and provide to generate digital signatures that are included within transactions, and to encrypt network  communication(par0095).
 	Doing so would identify whether each of a plurality of addresses is a valid account in the blockchain network thus, identify whether the plurality of addresses is valid through a plurality of nodes included in the blockchain network. 

 	As per claim 6, Yoo in view of Jing in view of Wood discloses the method of claim 5, Wood discloses wherein the message payload is encrypted based, at least in part, on a public key of the second participant and a private key of the first participant ( par 0054   [0054] Freezing Digital Assets By Burning Private Keys: Traditional databases allow clients to perform Create, Read, Update, and Delete (CRUD) operations on data. Some blockchain systems such as BigchainDB provide an analogous set of operations, Create, Retrieve, Append, and Burn (CRAB) on assets managed by the blockchain. Append is analogous to Update, in that the operation updates the current state of an asset, such as changing its owner. In a traditional database an Update operation mutates the record, meaning that the previous version of the record would be deleted and the new version inserted. However, since blockchains are immutable and append only the Append operation only inserts a new version of the record, without deleting the earlier version. Where a traditional database would Read a single version of the record, the analogous blockchain operation Retrieve will only return the most recent version. Lastly, where a traditional database can simply Delete a record, BigchainDB provides a Burn operation which freezes an asset by transferring ownership of it to a public key (or public key hash) with no corresponding private key. Since the new owner of the asset does not exist, the asset can no longer be transferred or processed by participants. Although the Burn operation is similar to Delete in that the burned data can no longer be processed, the various versions of the asset are still stored within the blockchain data structures on the nodes. Burn is not an effective mechanism to destroy data that is stored on the blockchain since the asset data remains on the blockchain nodes.).  

 	Yoo and Jing and Wood are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Yoo to incorporate the teachings of Jing, to incorporate the teaching of Wood and provide to generate digital signatures that are included within transactions, and to encrypt network  communication(par0095).
 	Doing so would identify whether each of a plurality of addresses is a valid account in the blockchain network thus, identify whether the plurality of addresses is valid through a plurality of nodes included in the blockchain network. 
 	As per claim 12, this claim is rejected based on the same rational set forth the clams 5.
 	As per claim 13, this claim is rejected based on the same rational set forth the claim 6.
 	As per clam 18, this claim is rejected based on the same rational set forth the claim 5.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 2021/0342803 (Foreign priority application filed on 02-17-2020) in view of Jing et al US 2021/0224249(Foreign priority application filed on 06/21/2020) in view of Conroy et al US 2020/0143337.

 	As per claim 7, Yoo in view of Jing discloses the method of claim 1,  the combination fails to disclose wherein sending the message via the smart contract call comprises sending the message to an audience or topic published to the message-bus smart contract and wherein the smart contract call indicates one or more masquerade identities associated with the audience or topic.  
 	However, Conroy discloses wherein sending the message via the smart contract call comprises sending the message to an audience or topic published to the message-bus smart contract and wherein the smart contract call indicates one or more masquerade identities associated with the audience or topic (0186, Smart contract 2500 encrypts the output of step 2531, which may include a new message and metadata, with DEK 2415, thus resulting in Encrypted Message 2552. Encrypted message 2552 may be the same, or different from, encrypted message 2452. In some embodiments, following step 2532, DEK 2415 is erased at step 2533 from memory of the node and node is no longer able to decrypt encrypted message 2552 using smart contract 2500. In some embodiments, the audience cryptograms are filtered at step 2534 to remove all cryptograms for which the cryptogram type is a smart contract or node. The resulting ApubK is a set of audience cryptograms (e.g., including cryptogram 2560) containing only members that are privileged to decrypt the message. In some embodiments, smart contract 2500 generates message audience DIME 2560, which includes, for example, the filtered cryptogram set, message metadata 2564, any other suitable information, or any suitable combination thereof. DIME 2560 is written to the blockchain and is configured to provide information regarding the member permissions to data of encrypted message 2552. In some embodiments, smart contract 2500 generates DIME 2550, which includes, for example, encrypted message 2552, message metadata 2554, any other suitable information, or any combination thereof. Smart contract 2500 writes DIME 2550 to the blockchain to add to the immutable record. In an illustrative example, DEK 2415 is used to encrypt the data on the blockchain. When a DEK is transmitted it is encrypted for a predetermined audience entity by the member (e.g., originating the transaction). In some embodiments, multiple transactions may be bundled into a single block. In some embodiments, a single transaction is stored per block).
 	Yoo and Jing and Conroy are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Yoo to incorporate the teachings of Jing, to incorporate the teaching of Conroy and provide audience cryptograms containing only members that are privileged to decrypt the message. Smart contract  generates message audience DIME , which includes, for example, the filtered cryptogram set, message metadata (par 0186).	
 	Doing so would identify whether each of a plurality of addresses is a valid account in the blockchain network thus, identify whether the plurality of addresses is valid through a plurality of nodes included in the blockchain network. 
 	As per claim 14, this clam is rejected based on the same rational set forth the claim 7.

Claim(s) 8,15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 2021/0342803 (Foreign priority application filed on 02-17-2020) in view of Jing et al US 2021/0224249(Foreign priority application filed on 06/21/2020) in view of Qian et al US 2021/0019849.

 	As per claim 8, Yoo in view of Jing discloses the method of claim 1, the combination fails to disclose  wherein determining and receiving the message using the blockchain network comprises polling the blockchain network for transactions against the message-bus smart contract since the second messaging participant was last updated and filtering the transactions based, at least in part, on a masquerade identity of the second participant.  
 	  However, Qian discloses wherein determining and receiving the message using the blockchain network comprises polling the blockchain network for transactions against the message-bus smart contract since the second messaging participant was last updated and filtering the transactions based, at least in part, on a masquerade identity of the second participant (0034] a trigger component module, is connected with the external data call module, call external data according to the customized trigger mechanism in the smart contract, and after polling that the external data satisfies any one of the trigger mechanisms, the transaction broadcast information is issued to the network-wide distributed nodes, to trigger the loading and execution of the smart contract by the network-wide distributed nodes; and  an external data call module, is connected with the API interface of external data source through network application protocol to call external data; a trigger component module, is connected with the external data call module, call external data according to the customized trigger mechanism in the smart contract, and after polling that the external data satisfies any one of the trigger mechanisms, the transaction broadcast information is issued to the network-wide distributed nodes, to trigger the loading and execution of the smart contract by the network-wide distributed nodes; an external data validation module, used to verify the external data corresponding to the Method for External Data-Based Constructing Various Triggering Mechanisms to Execute Smart Contract Page 13 of 17 triggered smart contract, and through the consensus validation mechanism of network-wide distributed nodes to ensure the authenticity of external data and the effectiveness of triggering the smart contract.).  
 	Yoo and Jing and Qian are both considered to be analogous to the claimed invention because they are in the same field of providing a decentralized network using the blockchain for participants. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Yoo to incorporate the teachings of Jing, to incorporate the teaching of Qian and provide a trigger component module, is connected with the external data call module, call external data according to the customized trigger mechanism in the smart contract, and after polling that the external data satisfies any one of the trigger mechanisms, the transaction broadcast information is issued to the network-wide distributed nodes, to trigger the loading and execution of the smart contract by the network-wide distributed nodes(par 0059).	
 	Doing so would identify whether each of a plurality of addresses is a valid account in the blockchain network thus, identify whether the plurality of addresses is valid through a plurality of nodes included in the blockchain network. 

 	As per claim 15, this claim is rejected based on the same rational set forth the claim 8.
 	As per claim 19, this claim is rejected based on the same rational ser forth the claim 8.
 	 As per claim 20, This clam is rejected based on the same rational set forth the claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Creech et al US 2021/0058353 discloses he plurality of message producers 110 and the plurality of message consumers 150 may be nodes of the blockchain network 120. The blockchain network may include one or more nodes that store one or more smart contracts acting as message brokers between the plurality of message producers 110 and the plurality of message consumers 150. The message producers 110 may interact with the smart contracts in the blockchain network 120 through the network 140. The message producers 110 may be computing devices sending messages to the message consumers 150. Similar to the message producers, the message consumers may be computing devices which receive messages from the smart contracts in the blockchain network 120 sent by the message producers 110. The message topic initiator 140 may also be connected to the blockchain network 120 through the network 140.
 	Wang et al US 11,349,926 discloses deploying the smart contract on the blockchain; receiving, by the smart contract, a first message addressed to the smart contract, the first message including data of an Internet of things (IOT) device; detecting, by the smart contract, that a sender of the first message is the designated owner of the smart contract; executing a function of the smart contract to modify a variable of the smart contract in response to detecting that the sender of the first message is the designated owner of the smart contract; receiving, by the smart contract, a second message addressed to the smart contract; detecting, by the smart contract, that the sender of the second message is not the designated owner of the smart contract; and preventing execution of the function in response to detecting that the sender of the second message is not the designated owner of the smart contract.

 	Krueger et al US 2020/0380475 discloses 0265 discloses  sending the notification message is induced by means of a smart contract. In particular, the smart contract is executed by inserting the further data block into the first ledger. In particular, the smart contract regulates that sending the notification message is executed before granting access to the entity or before establishing the remote connection. The inventors recognized that by sending the message by means of a smart contract ensures the actual sending of the message, also in cases of a malicious access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496